Citation Nr: 1540358	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence exists to re-open the claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for traumatic brain injury (TBI) with residuals to include chronic headaches and psychiatric effects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from August 1997 to September 1997 and from September 2001 to October 2001, with additional participation in the National Guard.
 
The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Regional Office (RO) in Detroit, Michigan, which denied service connection for hearing loss, tinnitus, hypertension, and chronic headaches.  Upon review of the record and the Veteran's contentions, the Board has recharacterized the Veteran's claim for entitlement to service connection for chronic headaches, to specify it is claimed as due to TBI, and that residuals also include psychiatric changes.

The Board notes that the Veteran did not file a timely substantive appeal as to the issue of service connection for hypertension.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds the requirement of file a timely substantive appeal as to the issue of service connection for hypertension so waived.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the claims file.

The issues of (1) entitlement to service connection for hearing loss; (2) whether new and material evidence exists to re-open the claim for entitlement to service connection for tinnitus; (3) and entitlement to service connection for traumatic brain injury (TBI) with residuals to include chronic headaches and psychiatric effects are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The probative evidence of record does not demonstrate that hypertension was shown in service or the reserves, is otherwise related to the Veteran's active service or time in the reserves, or was manifested to a compensable degree within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

A July 2008 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current hypertension and his active service and time in the reserves.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current hypertension to his service or time in the reserves.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c) (2014).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2014).  As discussed in greater detail below, the Veteran's claim is being denied as a matter of law and as such any considerations of onset during any periods of ACDUTRA or INACDUTRA are moot.

That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b)  (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, will be presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).


Facts and Analysis

The Veteran submitted a letter from private physician Dr. C.C.R. indicating that the Veteran was diagnosed with high blood pressure in March 2002.  The record reflects, and the Veteran testified during the June 2015 Board hearing, that the Veteran served on active duty from July 1967 to July 1970, August 1997 to September 1997, and from September 2001 to October 2001, with additional participation in the National Guard.  The Veteran does not contend, nor does the record reflect, that he was on active duty or ACDUTRA in March 2002.  

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2014), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).  For the Veteran to receive presumptive service connection for a chronic condition which manifested to a compensable degree within one year following active service, he must have served 90 days or more of active service.  However, the Veteran's last active period of service before March 2002 was September 2001 to October 2001, which does not rise to 90 days.  As such, service connection based on a presumptive basis is not warranted.

As to direct service connection, there is no competent medical evidence of record establishing that the Veteran's hypertension is etiologically linked to his active service and/or participation in the reserves.  The evidence reflects that the Veteran's hypertension had its onset in March 2002, while the Veteran was not in active service nor ACDUTRA.

Based on the foregoing, the Board finds that there is no competent or credible lay or medical evidence of record linking the Veteran's current hypertension to his period of active service, one year following active service, or the Veteran's time in the reserves.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

Hearing Loss

The Veteran appeared for a VA examination in regard to his claimed hearing loss in February 2009.  The examination results found no current hearing loss disability for VA compensation purposes, as well as a negative nexus linking the claimed hearing loss to military service and reserves participation.  During the June 2015 Board hearing, the Veteran testified to suffering hearing loss.  He also testified to submitting a letter from Dr. R.E.B. which opined as to his hearing loss.  The record reflects a letter from Dr. R.E.B. which addresses tinnitus only.  The Board finds a remand necessary for an inquiry to ensure that there are no outstanding records from Dr. R.E.B. which the Veteran wishes considered in regard to hearing loss.  Further, once all records are obtained, the Board finds a new examination necessary to opine as to the Veteran's claimed hearing loss, to include whether a current disability exists.

Tinnitus

The record reflects that the Veteran filed a request to reopen his previously denied claim for entitlement to service connection for tinnitus in December 2010.  By rating decision dated March 2012, the RO denied the claim; however, the record does not reflect that a Statement of the Case was issued.  The Veteran filed a Substantive Appeal in April 2012, which expressed a desire to appeal this issue.

If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201.  Pursuant to Manlicon, as a Notice of Disagreement has been received, the Board must remand the above issues to ensure that the Veteran is provided with the appropriate SOC, as well as his requested informal hearing.

The Veteran is hereby notified that the Board will only exercise appellate jurisdiction over the issues of new and material evidence to re-open the claim of entitlement to service connection for tinnitus and entitlement to service connection for tinnitus if he files a timely substantive appeal within 60 days from the date that the agency of original jurisdiction mails a statement of the case to him.  38 CFR § 20.302(b).

TBI

Several VA medical opinions are reflected in the record as to the issue of claimed TBI and its residuals.  Specifically, the Board notes March 2010 and May 2011 VA examination opinions finding no historical or objective evidence of TBI; a May 2011 VA examination opinion finding an opinion as to mental illness related to TBI to be speculative; and a January 2009 VA examination opinion finding in-service closed head injury with persistent post-traumatic headaches.  The Board finds a new VA examination necessary to clarify these opinions, in light of possible contradiction among them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to request all outstanding records from Dr. R.E.B. that pertain to hearing loss.  Once any outstanding records are obtained, associate them with the file.

2.  Once the above is complete, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and needed audiological studies should be performed, including dictating objective testing (Maryland CNC and pure tone threshold testing).

Then, the examiner should offer an opinion as to:

(a)  whether and to what extent the Veteran suffers from a bilateral hearing loss disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service and/or participation in the National Guard.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  The AOJ must issue a statement of the case on the issue of whether new and material evidence exists to re-open the claim of entitlement to service connection for tinnitus.

The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  The Veteran is again advised that the Board may exercise appellate jurisdiction over these issues only if he files a timely substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order. 

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his claimed residuals of a traumatic brain injury, to include chronic headaches and psychiatric effects.  

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to any residuals of a traumatic brain injury to include chronic headaches and psychiatric effects.

The examiner should opine:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals of a traumatic brain injury to include chronic headaches and psychiatric effects.  

(b)  If TBI is found, the examiner should opine to whether the TBI is related to the Veteran's active military service and/or reserve participation.  

Particular attention is directed at clarifying the potentially conflicting VA examinations of record: March 2010 and May 2011 VA examination opinions finding no historical or objective evidence of TBI; a May 2011 VA examination opinion finding an opinion as to mental illness related to TBI to be speculative; and a January 2009 VA examination opinion finding in-service closed head injury with persistent post-traumatic headaches.  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  After the above is complete, readjudicate the Veteran's claims for entitlement to service connection for hearing loss; and entitlement to service connection for traumatic brain injury (TBI) with residuals to include chronic headaches and psychiatric effects.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


